Case: 17-10225      Document: 00514150492         Page: 1    Date Filed: 09/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 17-10225                                     FILED
                                  Summary Calendar                          September 11, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
JOHN BLANTON,

              Plaintiff - Appellant

v.

J. T. CURTIS, Dallas Police Officer Individually; MATTHEW SMITH, Dallas
Police Officer Individually; RICHARD MARTINEZ, Dallas Police Officer
Individually; KELLY WHITE, Dallas Police Officer Individually; JOSE
GUZMAN, Dallas Police Officer Individually; SEVERAL UNKNOWN
DALLAS POLICE OFFICERS, Individually; VARIOUS UNKNOWN
FEDERAL LAW ENFORCEMENT OFFICERS, Whose Identities and
Agencies are Unknown; Individually,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1030


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10225    Document: 00514150492     Page: 2   Date Filed: 09/11/2017


                                 No. 17-10225

      The judgment of the district court is affirmed for the reasons given by
the judge’s order dated October 27, 2016. The defendants have given evidence
to justify the damage done to the house and warrant their legal defense in
exercise of qualified immunity. The plaintiff argues that as non-movant, he
should be favored by material conflicts of the evidence. However, there is no
disputed issue of fact in this case. The judgment is correct.
      AFFIRMED.




                                       2